Memorandum Opinion
Defendant was convicted of speeding in the district court and appealed. He was tried by the court and convicted in the superior court and a fine of $30 was imposed. He appealed to this court and petitioned that because he was without funds that a transcript of the testimony at his trial be supplied by the county. After a hearing, the court found that defendant was financially unable to pay for the transcript but found that the appeal is frivolous and that because speeding is a violation only, he was not entitled to a free transcript.
 Speeding is a violation, RSA 262-A:2 and RSA 262-A:54, and not a crime. RSA 651:2 IV. Defendant is not therefore entitled as a matter of right to a free transcript and, in view of the finding that the appeal is frivolous, there was no abuse of discretion in the denial of the petition. See United States v. MacCollom, 426 U.S. 317 (1976).

Exceptions overruled.

Brock, j., did not sit.